 

Exhibit 10.01

SEVENTH AMENDMENT TO LEASE

This Seventh Amendment to Lease (the "Agreement") is entered into as of March 9,
2016, by and between WESTPORT OFFICE PARK, LLC, a California limited liability
company ("Landlord"), and IMPERVA, INC., a Delaware corporation ("Tenant"), with
respect to the following facts and circumstances:

A.Landlord and Tenant are parties to that certain Lease Agreement dated
February 12, 2008, as amended by a First Amendment to Lease dated February 12,
2010, a Second Amendment to Lease dated May 16, 2012, a Third Amendment to Lease
dated August 22, 2012, a Fourth Amendment to Lease dated May 6, 2015 (the
"Fourth Amendment"), a Fifth Amendment to Lease dated October 28, 2015, and a
Sixth Amendment to Lease dated October 28, 2015 (collectively, the "Original
Lease"), of certain premises commonly known as Suites 100, 101 and 200 in the
3400 Bridge Building and Suites 101 and 201 in the 3200 Bridge Building
(together, the "Premises"), and more particularly described in the Original
Lease.  Capitalized terms used and not otherwise defined herein shall have the
meanings given those terms in the Original Lease.  As used herein, the term
"Lease" means the Original Lease as amended by this Agreement.

B.Landlord and Tenant desire to amend the Original Lease on the terms and
conditions provided herein.

IT IS THEREFORE, agreed as follows:

1.The following language from Section 2.1 of the Suite 101 Tenant Work Letter
attached to the Fourth Amendment as Exhibit J is hereby deleted in its entirety:
"that date which is six (6) months after the Suite 101 Second Expansion Space
Commencement Date", and replaced with the following: "July 31, 2016".

2.Except as specifically provided herein, the terms and conditions of the
Original Lease as amended hereby are confirmed and continue in full force and
effect.  This Agreement shall be binding on the heirs, administrators,
successors and assigns (as the case may be) of the parties hereto.  This
Agreement sets forth the entire agreement between the parties with respect to
the matters set forth herein.  There have been no additional oral or written
representations or agreements.  Under no circumstances shall Tenant be entitled
to any Rent abatement, improvement allowance, leasehold improvements, or other
work to the Premises, or any similar economic incentives that may have been
provided to Tenant in connection with entering into the Original Lease, unless
specifically set forth in this Agreement.  Tenant agrees that neither Tenant nor
its agents or any other parties acting on behalf of Tenant shall disclose any
matters set forth in this Agreement or disseminate or distribute any information
concerning the terms, details or conditions hereof to any person, firm or entity
without obtaining the express written consent of Landlord, except as required by
law.  In the case of any inconsistency between the provisions of the Original
Lease and this Agreement, the provisions of this Agreement shall govern and
control.  Submission of this Agreement by Landlord is not an offer to enter into
this Agreement but rather is a solicitation for such an offer by
Tenant.  Landlord shall not be bound by this Agreement until Landlord has
executed and delivered the same to Tenant.

3.Landlord hereby represents and warrants to Tenant that it has dealt with no
broker, finder or similar person in connection with this Agreement, and Tenant
hereby represents and warrants to Landlord that it has dealt with no broker,
finder or similar person in connection with this Agreement, other than CBRE,
Inc. (“Tenant’s Broker”).  Landlord and Tenant shall each defend, indemnify and
hold the other harmless with respect to all claims, causes of action,
liabilities, losses, costs and expenses (including without limitation attorneys'
fees) with respect to any leasing commission or equivalent compensation alleged
to be owing on account of the indemnifying party's dealings with any real estate
broker, agent, finder or similar person other than Tenant’s Broker.  Nothing in
this Agreement shall impose any obligation on Landlord to pay a commission or
fee to any party.

4.Effective as of the date hereof, all references to the "Lease" shall refer to
the Original Lease, as amended by this Agreement.


--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Agreement was executed as of the date first above
written.

 

Landlord:

 

WESTPORT OFFICE PARK, LLC, a California limited liability company

 

By:

The Prudential Insurance Company of

 

America, a New Jersey corporation,

 

acting solely on behalf of and for the

 

benefit of, and with its liability limited

 

to the assets of, its insurance company

 

separate account, PRISA II, its member

 

 

 

By:

Jeffrey D. Mills

 

 

Vice President

 

 

[Printed Name and Title]

 

Tenant:

 

IMPERVA, INC., a Delaware corporation

 

By:

/s/ Anthony Bettencourt

 

Its:

Anthony Bettencourt, CEO

 

By:

/s/ Terry Schmid

 

Its:

Terry Schmid, CFO

 